436 F.2d 1385
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee BLEVINS, Appellant.
No. 26087.
United States Court of Appeals, Ninth Circuit.
Feb. 5, 1971, Rehearing Denied March 9, 1971.

Richard S. Henderson (appeared), San Diego, Cal., for appellant.
Philip W. Johnson (appeared), Asst. U.S. Atty., Harry Stewart, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.  A swindle involving proposed sales of platinum was at the root of the counts on which appellant was convicted.


2
We find the evidence sufficient and other points raised without merit.